Exhibit 10.1

FORM OF WAIVER EXTENSION LETTER

MABVAX THERAPEUTICS HOLDINGS, INC.

11588 Sorrento Valley Road, Suite 20

San Diego, CA 92121

September 30, 2014

Dear Sir or Madam:

You are receiving this correspondence in connection with your ownership of a
Warrant to Purchase Common Stock, originally issued as of February 12, 2014 by
MabVax Therapeutics, Inc., which was exchanged for a Warrant to Purchase Common
Stock, effective as of July 8, 2014 (the “Warrant”), and, as a result of such
exchange, is exercisable for shares of common stock of MabVax Therapeutics
Holdings, Inc. (formerly known as Telik, Inc.) (the “Company”). Pursuant to the
terms and conditions of the Warrant, no exercise may be made until the one
(1) year anniversary of the date of the exchange, July 8, 2015. Capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the Warrant.

This letter is to provide you with notice that the Company hereby waives, on a
limited basis and subject to the conditions as set forth below, the requirement
set forth in the preamble of the Warrant that the Warrant may not be exercised
until July 8, 2015, and, as a result, may be exercised, either through payment
of the exercise price of $3.619976 per share (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction occurring after September 30, 2014) or on a net “cashless” basis, at
any time during the Waiver Period; provided, however that for purposes of such
net “cashless” exercise, the number of shares of Common Stock issuable upon such
exercise shall be determined in accordance with the formula set forth in Exhibit
A to this letter (the “Adjusted Formula”) rather than the formula set forth in
Section 1(d) of the Warrant. The “Waiver Period” means the period starting on
and including the date of this letter and ending on and including October 3,
2014.

For your convenience, a copy of the Warrant exercise form is enclosed with this
letter. The executed Warrant exercise form and the payment of the Exercise Price
(to the extent the Warrant is not exercised on a net “cashless” basis) must be
received prior to the end of the Waiver Period to be effective.

Except as otherwise waived or amended by this letter, the terms of the Warrant
shall remain unchanged.

 

Very truly yours,

      MABVAX THERAPEUTICS HOLDINGS,     INC.       By:  

 

        J. David Hansen, President and         Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Adjusted Formula

Net Number = (A x B) - (A x C)

                                                 D

For purposes of the foregoing formula:

 

  A= the total number of shares with respect to which this Warrant is then being
exercised.

 

  B= the greater of (x) the arithmetic average of the Closing Sale Prices of the
Common Stock for the five (5) consecutive Trading Days ending on the date
immediately preceding the date of the Exercise Notice and (y) $9.60 (as adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction occurring after September 30, 2014).

 

  C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

  D= the greater of (x) Closing Sale Price of the Common Stock on the date of
the Exercise Notice and (y) $9.60 (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction occurring
after September 30, 2014).